UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-6037



In Re:   MICHAEL ALLEN KOKOSKI,



                                                         Petitioner,



                 On Petition for Writ of Mandamus.
                           (CA-01-944-5)


Submitted:   February 24, 2005              Decided:   March 9, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Allen Kokoski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Allen Kokoski petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his

pending Rule 60(b) motion and motion to recuse the magistrate

judge.   He seeks an order from this court directing the district

court to act.    Mandamus is a drastic remedy, to be granted only in

extraordinary circumstances.       In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).     We note that the district court recently issued an

order denying Kokoski’s recusal motion, rendering this portion of

Kokoski’s mandamus petition moot. Moreover, because there has been

recent significant action in the district court, we find no undue

delay.      Accordingly,   we   deny   Kokoski’s   petition   for   writ   of

mandamus.     We grant leave to proceed in forma pauperis.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                   - 2 -